DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the Application filed on 10/25/2021.
Claims 4, 10, and 17 have been canceled. 
Claims 1-3, 5-9, 11-16 and 18-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1-3, 5-9, 11-16 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1, 8, & 14 a method, system, and non-transitory computer readable medium for tracking dispensed and returned narcotics. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
CLAIMS 1, 8, & 14 recite, at least in part, a method comprising: receiving, by at least one processor, a selection of one of a plurality of narcotic bags, each of the plurality of narcotic bags associated with one of a plurality of narcotic bag electronic records; retrieving, by the at least one processor, narcotic bag case data from the one of the plurality of narcotic bag electronic records associated with the selected one of the plurality of narcotic bags; retrieving, by the at least one processor, an anesthesia narcotic record from electronically stored medical records; automatically determining, by the at least one processor, expected narcotics to be returned based on the narcotic bag case data and the anesthesia narcotic record; receiving, by the at least one processor, an indication of actual narcotics returned; automatically determining, by the at least one processor, whether a discrepancy exists based on the expected narcotics to be returned and the actual narcotics returned; modifying, by the at least one processor, the one of the plurality of narcotic bag electronic records to include at least one of the actual narcotics returned and a discrepancy indicator, and if a discrepancy is indicated, modifying, by the at least one processor, a digital discrepancy worklist to include the discrepancy. 
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. receiving a selection of one of a plurality of narcotic bags, each of the 
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims recite additional elements including at least one processor. These elements are broadly recited in the specification at, for example, paragraph [0018] which describes the workstations. “Each workstation 130 can be implemented using a specialized or general-purpose computer executing a computer program for carrying out the processes described herein. Workstations 130 can be personal computers or host attached terminals, for example. Workstations 130 may be any of, for example, a desktop computer, a laptop computer, a notebook computer, a netbook computer, a tablet computer, a mobile phone, or any other electronic device having capabilities suitable for accessing the network 120. If workstations 130 are personal computers, the processing described herein can be shared by one or more data stores 110 and a workstation 130 by providing an applet to workstation 130, for example.” This description further applies to the other computing devices, servers, and networks described in the specification.  The claim as a whole merely describes how to generally “apply” the concept of tracking dispensed narcotics in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing tracking process. Generic computers performing 
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional 
CLAIMS 2-3, 5-7, 9, 11-13, 15-16, and 18-20 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations of the independent claims and thus are directed to the same abstract ideas identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of organizing human activity. Therefore, the descriptions in claims 2-3, 5-7, 9, 11-13, 15-16, and 18-20 are abstract ideas and do not contain additional elements for consideration.

Response to Arguments
Applicant’s arguments with respect to the claims rejected under 35 USC § 101 have been considered but are unpersuasive in light of the 2019 PEG as detailed in the rejection above. The request for reconsideration has been considered but does NOT place the application in condition for allowance because Applicant has not offered submitted any amendments to address the 101 rejections.  
On page 9 of the Applicant’s remarks, Applicant argues, “Applicant respectfully submits that the independent claims include technology improvements that provide a clear practical application. Saving lives in medical care, managing hospital resources, and efficient management of supplies and money are all practical applications. The 
On page 9 of the Applicant’s remarks, Applicant argues, “Updating digital medical records, improving discrepancy digital worklists, and better performance for narcotic bag tracking and usage are all improve technologies and are significantly more.” However, Examiner respectfully disagrees. “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did 
Rather than limiting the current claims, Examiner suggests filing for Appeal in order to seek further clarification on the patent eligibility of the application.  
Applicant’s arguments with respect to claims rejected under 35 USC § 103(a) have been considered and have been withdraw in light of the new amendments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442).  The examiner can normally be reached M-F, 8:30am-5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686